Title: From Thomas Jefferson to William Short, 10 May 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia. May 10. 1791.

I wrote you on the 25th. of April. Since that date nothing has occurred worth communication. On this day, in consequence of orders given, we expect a sudden incursion will be made from Kentuckey into the Indian country by a corps which will return immediately, and others repeat the same thing successively, till a force shall be collected sufficient to meet any numbers the enemy can  bring into the field. So that by a greater, if not by the smaller, movements we may hope to bring them to peace.
You will see by the papers sent herewith that the public stocks here maintain their ground pretty equally. I am in hopes they may be considered as now stationary, a circumstance much to be desired in order to put an end to the spirit of gambling which their vibrations had produced.
I set out in a few days on an excursion Northwardly, from which I shall not return till the middle of next month: consequently I shall not till then write to you again.—I am with great & sincere esteem, Dear Sir your affectionate friend & humble servt,

Th: Jefferson

